Citation Nr: 1640443	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  08-29 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent disabling for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1962 to July 1972, with additional reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which granted the Veteran an initial evaluation of 30 percent for PTSD, effective September 14, 2006. A subsequent December 2012 rating decision increased the Veteran's initial evaluation to 70 percent. 

The Board notes that the Veteran repeatedly limited his appeal to an initial rating of 70 percent for PTSD. See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claim for an initial or increased rating remains in controversy when less than the maximum available benefit is awarded, unless the claimant expressly limits the appeal). However, VA continued to adjudicate the claim, such that the Veteran has reason to believe that the issue remains on appeal. See 38 C.F.R. § 20.202  (2014); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal). As such, the Board may properly consider the matter at this time.  

The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder and as secondary to prostate cancer, was raised during the Veteran's November 2015 VA psychiatric examination. However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).




FINDING OF FACT

Throughout the entire rating period on appeal, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas due to such symptoms as severe sleep disturbances and hypervigilance, but it did not result in total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran. In an October 2006 letter, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. This letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records, VA and private treatment records, and Social Security Administration (SSA) records. The Veteran also underwent VA psychiatric examinations in January 2010, October 2012, and November 2015. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disability. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2011, during which the Veteran and his representative presented oral arguments in support of his claim. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2015), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issue on appeal and asked the Veteran specific questions concerning his disability and the impact thereof. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim. Neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.



Stegall Considerations

This matter was most recently remanded by the Board in April 2015 to allow for additional development. At that time, the RO was instructed to provide the Veteran with a new VA psychiatric examination, after which the claim was to be readjudicated. If the Veteran's claim remained denied, the RO was to issue a Supplemental Statement of the Case (SSOC) and subsequently return the matter to the Board.

A claimant has the right to substantial compliance with remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). Here, the Veteran underwent VA psychiatric examination in November 2015, and an SSOC denying the Veteran's claim was issued in December 2015.  

As such, the Board finds that the AOJ substantially complied with the prior remand orders. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). The Board may now review the merits of the Veteran's claim.

Legal Criteria and Analysis

The Veteran is currently in receipt of a 70 percent initial disability rating for PTSD, effective September 14, 2006. 

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a) (2015). Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on this basis. 38 C.F.R. § 4.126(b) (2015).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DSM-IV, American Psychiatric Association (1994), pp. 46-47. A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning well, and has some meaningful interpersonal relationships.

Here, the Veteran's PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which establishes the following criteria: 

A noncompensable disability rating is warranted when a mental condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

A 10 percent disability rating is warranted when there are mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted when the veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130 (2015).

As the Veteran is currently in receipt of a 70 percent initial rating, the evidence of record must establish total occupational and social impairment for an increased rating to be awarded. In evaluating the evidence of record, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.
Here, VA treatment records indicate that the Veteran was screened for PTSD in August 2006. At that time, the Veteran described his symptoms as nightmares, avoidance, and hyperviligence. His mood and affect were described as appropriate. The Veteran tested negatively for additional depression, and no course of action was prescribed at that time.

However, the Veteran received sporadic VA mental health counseling from October 2006 to October 2007. During this time, the Veteran's mood and affect were generally described as appropriate, and the Veteran noted ongoing sleep disturbances and adjustment issues as symptoms of his disability. In October 2007, the Veteran's mood and functioning were affected by various unrelated stressors, including certain health problems.  

In a May 2008 lay statement, the Veteran reported ongoing sleep disturbances and intrusive memories.

A Vet Center treatment letter indicates that the Veteran attended individual or group counseling sessions from May 2008 to December 2009. During this time, the Veteran expressed such symptoms as depression, anxiety, and hyperarousal. The VA counselor noted that some of these symptoms may be related to the Veteran's ongoing health concerns and not his combat trauma, but that it was not unreasonable to conclude that some of this symptomatology was due to chronic PTSD. The counselor also noted the Veteran's ongoing experiences with unwelcome intrusive memories of combat. 

An overlapping Vet Center intake form dated October 2009 described the Veteran as follows: neat appearance; friendly and cooperative manner; above average intelligence; appropriate speech; oriented to time, place, and person; normal memory function; appropriate affect; relaxed and at ease motor activity; and fair judgment. There was no evidence of delusions, disorganized thinking, hallucinations, suicidal thoughts, or homicidal thoughts at that time. The Veteran reported sleep disturbances as an ongoing symptom of his disability. During sessions, the Veteran participated appropriately and effectively, demonstrated good insight, and addressed such issues as social connectedness and self-care. No evidence of a thought disorder or memory impairment was noted. 

In a December 2009 lay statement, the Veteran's wife reported the following about the Veteran: he was easily startled by loud noises and people approaching from behind; he checked windows and doors often to make sure that they were locked; he experienced such serious sleep disturbances that the couple was unable to sleep together at night; and he became agitated by airplane and helicopter noises. 

The Veteran underwent VA PTSD examination in January 2010. At that time, the Veteran reported sleep disturbances, exaggerated startle responses, and intrusive thoughts as symptoms of his disability. The Veteran further reported feelings of depression and anxiety, rated as a seven out of ten. Although the Veteran continued his participation in group therapy at that time, he was not using any psychiatric medications to assist with managing his symptoms. The Veteran described good relationships with his wife and children, and relationships with a few friends. Upon examination, the Veteran presented as follows: tense behavior; slow, hesitant, and monotonous speech; irritable, anxious, and depressed mood; affect appropriate to his mood; no indications of depersonalization; evidence of derealization; no reports of hallucinations or illusions; circumstantial thought process that was easily redirected; no obsessions, delusions, or homicidal ideations; passive suicidal ideations; functioning with above average intelligence; mild problems with attention and concentration resulting in mild short-term memory problems; intact long-term memory; normal ability for abstract and insightful thinking; normal common sense, reasoning, judgment, and moral and ethical thinking. In light of such symptoms, the Veteran was assigned a GAF score of 55. As such, the VA examiner opined that the Veteran's symptoms moderately interfered with his employment and social functioning, by causing an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but enabling generally satisfactory functioning routine behavior, self-care, and normal conversation.  

VA treatment records indicate that the Veteran participated in multiple mental health counseling sessions between May 2010 and August 2011. Suicidal and homicidal ideations were expressly denied throughout this entire treatment period. In May 2010, the Veteran presented as follows: alert; oriented; cooperative; in no acute distress; congruent affect; mood somewhat down; speech clear and coherent; thoughts logical and goal-oriented; no psychosis; insight and judgment intact. The Veteran declined the use of psychiatric medications to assist with managing his symptoms. In June 2010, the Veteran's mood was stable and he was in good touch with reality. In July 2010, the Veteran presented as coherent and relevant. He reported less stress at that time, but ongoing dreams and intrusions related to his disability. In August 2010, the Veteran's mood was stable but he appeared preoccupied and depressed about ongoing health concerns. The Veteran presented as coherent and relevant. In September 2010, the Veteran reported ongoing sleep disturbances and periods of depression primarily related to ongoing health concerns. In November 2010, the Veteran presented as coherent and relevant, with a mood reflecting preoccupation regarding health concerns. 

Further, in February 2011, the Veteran presented as follows: coherent and relevant; subdued, depressed, and worried; fearful of making wrong choices regarding a medical condition; depressed mood; no reports of homicidal or suicidal ideations. Additional symptoms reported included fatigue, feelings of worthlessness and hopelessness, and anxiety. A GAF score of 55 was assigned at that time. In March 2011, the Veteran appeared sad and depressed, and largely preoccupied with health concerns. His mood was stable at that time. In April 2011, the Veteran presented as coherent and relevant with a stable mood, although preoccupied with unrelated health concerns. An increased in nightmares was reported at that time. In June 2011, the Veteran complained of ongoing sleep disturbances. He presented as in touch with reality, with a stable mood, at that time. In August 2011, the Veteran reported ongoing depression and anxiety regarding unrelated health concerns. At that time, the Veteran presented as pleasant with increased depression, with no current safety issues noted. A GAF score of 60 was assigned at that time. 

The Veteran provided additional details regarding his symptoms during the July 2011 videoconference hearing. At that time, the Veteran reported ongoing sleep disturbances of such severity that he was unable to sleep with his wife. The Veteran also testified regarding his hypervigilance, such that he repeatedly checked the windows and doors of his home and carried a gun with him. The Veteran denied the existence of irritability provoked by violence. Regarding his social interactions, the Veteran noted that he attended church and maintained relationships with his grandchildren, but did not have many friends. 

The Veteran's wife also testified during the July 2011 hearing. She noted that the Veteran was frequently unable to sleep through the night, as he was consistently getting up to check the doors and windows, and experienced bad dreams causing him to yell out and thrash around. 

The Veteran underwent VA PTSD examination in October 2012. During examination, the Veteran reported ongoing sleep disturbances and mixed depression and anxiety secondary to medical issues. As such, the Veteran participated in monthly therapy sessions to assist with managing his symptoms. Upon examination, the following symptoms were noted: depressed mood; anxiety; chronic sleep impairment; mild memory loss; impairment of short- and long-term memory; memory loss for names of close relatives, own occupation, or own name; disturbances of motivation and mood; and suicidal ideations. As such, the Veteran experienced clinically significant distress or impairment in social, occupational, or other important areas of functioning, such that a GAF score of 50 was assigned at that time. In making this assertion, the VA examiner noted that the Veteran's symptoms impacted his: short-term memory; ability to follow complex instructions; fine motor coordination; patience to complete rote and mundane tasks; confidence to do things he was unfamiliar with; ability to work with people; and ability to interface with the public.  

Private treatment records dated November 2014 indicate that the Veteran presented with normal mood, affect, attention span, and concentration. 

VA treatment records indicate that the Veteran participated in ongoing mental health counseling from October 2014 to May 2015. Suicidal and homicidal ideations were expressly denied throughout this entire treatment period, and the Veteran was generally described as cooperative and forthcoming with his physicians. In October 2014, the Veteran reported ongoing anxiety, depression, sleep disturbances, and intrusive thoughts. In November 2014, the Veteran reported ongoing anxiety, nightmares, and intrusive thoughts. In December 2014, the Veteran exhibited good problem-solving skills and insight. He appeared clinically stable and capable of utilizing effective coping skills. However, ongoing depression, anxiety, and nightmares were noted, particularly relating to ongoing health problems and a son's recent suicide attempt. In January 2015, the Veteran reported ongoing anxiety and nightmares. A dysphoric mood was noted.

The Veteran underwent VA PTSD examination in November 2015. At that time, the following symptoms were noted in the Veteran: depressed mood; anxiety; suspiciousness; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, or recent events. The Veteran further presented as follows: appropriate appearance; tense behavior; slow and hesitant speech; depressed, anxious, and irritable mood; affect congruent with mood; unremarkable perceptions; goal-directed thought processes; unremarkable thought content; average intelligence; cognitive orientation; abstract insights and moral and ethical thinking within normal limits; commonsense reasoning and judgment within normal limits; some anxiety and anger. As such, the VA examiner opined that the Veteran experienced some occupational and social impairment with reduced reliability and productivity as a result of his PTSD symptoms. 

However, the November 2015 examiner also indicated that the Veteran's social and occupational functioning was impaired primarily by his diagnosis of depressive disorder due to another medical condition, and not to his PTSD. In offering this conclusion, the VA examiner noted that the Veteran successfully worked for approximately 30 years in the auto industry despite the presence of his PTSD symptoms. The examiner additionally noted that the Veteran was reporting visual hallucinations at that time, but that the Veteran was actually experiencing visual and perceptual problems that happen with age. Similarly, although the Veteran reported hearing voices or his name being called, the examiner indicated that this does not constitute a hallucination and could be a byproduct of the Veteran's hearing loss.

Upon review of the above, the Board does not find that the Veteran experiences total occupational and social impairment as a result of his PTSD sufficient to justify the assignment of a 100 percent initial disability rating. Throughout the entire rating period on appeal, the Veteran's most consistent symptoms included: moderate depression; sleep disturbances of such severity that the Veteran was unable to sleep with his wife; and hypervigilance causing the Veteran to consistently check the security of his home and carry a weapon with him. These symptoms are properly contemplated by the criteria for a 70 percent disability rating, which encompasses obsessional rituals which interfere with routine activities and near-continuous panic or depression. Further, at no time has a private or VA examiner asserted that the Veteran experiences total occupational or social impairment as a result of his PTSD. 

The Board acknowledges that the Veteran's experienced additional symptoms during the second half of the rating period on appeal, to include mild memory impairment and one reported instance of suicidal ideations. However, the Veteran's symptoms never expanded to include those set forth in the rating criteria for a 100 percent disability rating, such as gross impairment of thought processes, persistent danger of hurting self or others, or an inability to perform the tasks of daily living.    

Instead, the existence of such symptoms was repeatedly denied by both the Veteran and his physicians, and the Veteran remained relatively high-functioning throughout the entire rating period on appeal. At no time has the Veteran presented himself as someone who is unable to care for his own basic needs. He is capable of communicating with others effectively and appropriately, maintains positive familial relationships, and reported ongoing church attendance. Additionally, the Veteran manages his symptoms through consistent individual and group therapy, where he has shown himself to be a willing and active participant. As such, the Veteran's GAF scores vary from moderate to severe symptoms, but are not indicative of impairment in reality testing or communication.

In making this determination, the Board does not disregard the Veteran's November 2015 reports of visual and auditory hallucinations. A veteran is competent to provide evidence about the symptoms he experiences. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding the cause of these hallucinations. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). The November 2015 examiner articulated that the Veteran's reported visual hallucinations were actually common visual and perceptual problems that typically happen with age, such that the Veteran believes he sees movement or something in his peripheral vision when there is nothing there. Similarly, the auditory hallucinations reported by the Veteran are not technically hallucinations, and may be caused by his service-connected hearing disability. There is no medical evidence of record refuting the November 2015 VA examiner's conclusions on these matters. As such, the competent evidence of record establishes that the hallucinations reported by the Veteran are not due to a psychotic process, such that they do not stand as symptoms of his PTSD and do not factor into the assignment of a disability rating at this time. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 32-04 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").

The Board also lends significant probative weight to the November 2015 examiner's opinion that the Veteran's social and occupational functioning is impaired primarily by his diagnosis of depressive disorder due to another medical condition and not to his PTSD. In making this determination, the examiner attributed the Veteran's depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss to his PTSD, and attributes additional symptoms including low energy, irritability, increased appetite, and additional sleep disturbance to the Veteran's nonservice-connected depressive disorder. Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). As such, the issue of entitlement to service connection for the Veteran's depressive disorder has been referred to the RO for consideration, and the Board has limited its consideration of the Veteran's PTSD symptoms to those set forth by the November 2015 examiner. Accordingly, the Board finds that the entirety of the Veteran's current social and occupational impairment is not due solely to his PTSD, such that a total rating is not warranted at this time. 

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his PTSD. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate. Id. at 115. In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization. Id. at 115-16. If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is considered adequate and referral is not required. Thun, 22 Vet. App. at 118-19.

Here, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate. The full scope of the Veteran's symptoms, including sleep and mood disturbances and hypervigilance, have been properly accounted for, and the criteria for the disability rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology during the rating period on appeal. Further, the Board observes that a higher schedular rating is available for the Veteran's disability. However, the facts do not indicate that the Veteran's disability picture warrants a higher rating. As the ratings criteria reasonably describe the Veteran's disability and symptomatology, it is not necessary to consider whether his disability causes marked interference with employment or periodic hospitalizations. As such, the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2015).

Additional Considerations

The Court has held that a claim for a total rating based on unemployability due to service-connected disabilities (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Veteran was awarded entitlement to a TDIU, effective September 14, 2006 to October 11, 2007, in a December 2012 rating decision. See Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that there may be no duplicate counting of disabilities). As such, additional consideration of this matter is not warranted at this time. 

Further, the Board notes that the Veteran has been granted special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(k), (l), and (s) on six separate occasions. The circumstances giving rise to SMC were not present during any other period in this case. Id.; see also Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.






____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


